Dunbar v. State                                                     
















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-251-CV

     ALLIED ERECTORS CORP.,
                                                                                              Appellant
     v.

     BARBARA’S BAKERY, ET AL.
                                                                                              Appellees  
 

From the 18th District Court
Johnson County, Texas
Trial Court No. 31-92
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On February 20, 1998, the appellant, Allied Erectors Corporation, filed a motion to
voluntarily dismiss this interlocutory appeal against the appellees, Barbara’s Bakery and Kenneth
Norris, and remand the cause to the trial court for final disposition.  In relevant portion, Rule
42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Allied Erectors states that Appellees have dismissed their respective causes of action against
it and that the Appellees do not oppose this motion.  Accordingly, this cause is dismissed, with
costs to be taxed against the appellant, and remanded to the trial court for proceedings not
inconsistent with this opinion.
 
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Appeal dismissed
Opinion filed and delivered March 4, 1998
Do not publish